                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ALISHA AYRES and
WILLIAM AYRES,

                           Plaintiffs,                        OPINION AND ORDER
      v.
                                                                    17-cv-639-wmc
SELENE FINANCE,

                           Defendant.


      Early this year, Dane County Circuit Court Judge Remington entered a judgment

of foreclosure in favor of the mortgage holder Wilmington Savings Fund, FSB, and against

homeowners Alisha and William Ayres, but allowed the Ayres to proceed to a jury trial on

their counterclaims against Wilmington, complaining that its mortgage servicer, Selene

Finance, violated RESPA and Wisconsin Statute § 224.77, as well as breached the common

law duty of good faith and fair dealing arising out of contract. Having prevailed only in

part before the jury, who awarded the Ayres $15,000 in damages, they now seek to bring

this federal lawsuit against Selene for its conduct as the loan servicer, alleging similar

violations of RESPA and Wisconsin Statute § 224.77, as well as intentional interference

with contract. Currently before the court is defendant Selene’s motion for summary

judgment on grounds of issue and claim preclusion. Because plaintiffs are precluded from

bringing their claims again for the reasons set forth below, the court will grant defendant

Selene’s motion for summary judgment.
                                    UNDISPUTED FACTS1

    A. Background

       The Ayres originally executed a home mortgage and note in favor of North American

Savings Bank, F.S.B., on September 15, 2006.             Within three years of executing the

mortgage, however, they experienced financial difficulties, prompting them to seek a

reduction in the monthly payments. The Ayres completed a trial period payment plan

before entering into a permanent loan modification agreement with Wells Fargo, who by

then had acquired the mortgage and note from North American Savings Bank. This

modification agreement was effective as of September 8, 2010, and required new, monthly

payments of $941.24.

       Shortly after executing the 2010 loan modification agreement, the Ayres sought

bankruptcy protection in the Western District of Wisconsin Bankruptcy Court. Following

their discharge from bankruptcy, the Ayres sought another loan modification through

Wells Fargo, who continued to hold the note and service the mortgage loan. After Wells

Fargo transferred the mortgage and note to Wilmington on February 19, 2016, the Ayres

began submitting documents to Wilmington in connection with a request to modify their

loan, although Wells Fargo continued to service the loan until April 19, 2016, when Selene

took over as the loan servicer. Between May and late July 2016, the Ayres and Selene

continued to communicate about information and documents required for Selene and

Wilmington to process their application for a loan modification.




1
  Viewing the facts in the light most favorable to plaintiffs as the non-moving party, the following
facts are material and undisputed for purposes of summary judgment, except where noted below.

                                                 2
       By June 29, 2016, the Ayres’ loan modification application was complete. In late

July, Selene provided the Ayres with a “Loss Mitigation Notice of Determination,” which

Selene resent in early August. (July 28, 2016 Letter (dkt. #44-3) 2-3; Aug. 1, 2016 Letter

(dkt. #44-4) 2-3.) In these communications, Selene informed the Ayres that they had

been approved for a standard modification, but declined for two HAMP Modifications.

(July 28, 2016 Letter (dkt. #44-3) 2-3; Aug. 1, 2016 Letter (dkt. #44-4) 2-3.) Both letters

informed the Ayres of their right to appeal and provided appeal forms to complete. (July

28, 2016 Letter (dkt. #44-3) 5; Aug. 1, 2016 Letter (dkt. #44-4) 5.)

       On August 1, 2016, Selene offered the Ayres a specific, trial modification plan.2

However, the Ayres considered the proposed trial payment amount “unacceptable,” and

they rejected that proposal by filing an appeal and not making the proposed trial

payments.3 On December 21, 2016, the Ayres applied for and were offered yet another

modified, trial payment plan, which they also rejected because (1) the Ayres considered

the payment amount “unacceptable” and (2) Selene could not specify the exact amount

for the permanent modified monthly payment. As to the latter concern, Selene had on

multiple occasions informed the Ayres that the amount of the final modified mortgage

payment would remain the same, but it could not calculate that amount until Selene

completed the final escrow analysis at the time of the permanent loan modification.




2
 While the parties agree that this date was “[o]n or about August 1, 2018” (Def.’s Reply to Pls.’
Resp. to Def.’s PFOF (dkt. #42) ¶ 14), the court understands that the actual date was August 1,
2016. (See also State Ct. Def.’s PFOF (dkt. #28-1) ¶ 31.)

3
 Defendant contends that “Alisha Ayres pulled the appeal form from the Notice of Determination,
attached it to the Trial Plan Offer (which did not include an appeal form) and faxed the documents
to Selene.” (Def.’s Resp. to Pls.’ Add’l PFOF (dkt. #43) ¶¶ 16, 17.)
                                                3
   B. State Court Proceedings

       On October 26, 2016, during the Ayres’ and Selene’s exchange of first and second

proposed trial modification plans, Wilmington also filed suit in the Dane County Circuit

Court seeking to foreclose on the Ayres’ mortgage as the note and mortgage holder. (See

State Ct. Docket Sheet (dkt. #28-3) 10.) In addition to answering that complaint, the

Ayres alleged three counterclaims against Wilmington: (1) violation of RESPA; (2) breach

of the implied duty of good faith and fair dealing in the mortgage loan contract; and

(3) violation of Wis. Stats. § 224.77. (State Ct. Answer (dkt. #28-4) 7-9.) Dane County

Circuit Court Judge Remington conducted a jury trial on the counterclaims on January 8-

10, 2018. During that trial -- but outside the presence of the jury -- Judge Remington also

accepted evidence in a trial to the bench on Wilmington’s foreclosure claim, including the

amounts due on the loan, the Ayres’ payment history, and their default. On January 10,

Judge Remington issued an oral ruling granting judgment of foreclosure in favor of

Wilmington. This ruling was followed by a written order for judgment on January 25,

2018, and entry of a judgment of foreclosure on January 29.

       During the trial on the Ayres’ counterclaims, the jury heard evidence from, among

others, a contested default case manager for Selene Finance, Peter Joslyn, who testified “as

a representative of Wilmington.” (State Ct. Trial Tr. (dkt. #44-5) 171:4-7, 172:1-3.)

Joslyn explained that as the loan servicer, Selene maintained all records on behalf of

Wilmington, including written and oral communications with borrowers and loan payment

records.   (Id. at 173:1-13.)    Selene also accepts and evaluates loan modification

applications. (Id. at 173:17-19.) When a borrower is offered a loan modification, the



                                             4
noteholder determines when the first payment is due. (Id. at 235:5-13.)4

       As part of its special verdict, the jury ultimately found that Wilmington “fail[ed] to

exercise reasonable diligence in obtaining documents and information from the Ayres to

complete their application for loan modification in and after February, 2016” and that

$15,000 would compensate the Ayres for this violation. (State Ct. Special Verdict (dkt.

#28-5) 1-2.) As for the other RESPA claims, the jury concluded that Wilmington did not

fail to: (1) “provide prompt notice to the Ayres that their application was incomplete”;

(2) “review the Ayres’ application and notify them of any loss mitigation option they would

be offered” within 30 days of the application’s completion; or (3) “process the Ayres’

appeal according to the applicable provisions of RESPA.” (Id. at 1.) The state court further

declined the Ayres’ motion to reverse the jury’s verdict regarding Wilmington’s processing

of their appeal from the trial modification plan under RESPA.

       As for the Ayres’ counterclaim that Wilmington had breached its duty of good faith

and fair dealing, Judge Remington hesitated even including a verdict question but

ultimately did so, and the jury found that Wilmington “breach[ed] its duty . . . with respect

to the Ayres” and awarded them additional compensation of $75,000. (State Ct. Special


4
  In their summary judgment submissions, plaintiffs propose a number of facts concerning:
(1) Joslyn’s use of handwritten notes to refresh his recollection; (2) state court disputes regarding
the Ayres’ counsel’s access to documents; and (3) evidentiary rulings by the state court. (Def.’s
Resp. to Pls.’ Add’l PFOF (dkt. #43) ¶¶ 26-37, 43-44.) Defendant contends that questions about
business records are currently the subject of an appeal to the Wisconsin Court of Appeals, adding
that plaintiffs “never asked Wilmington or Selene for any documents” before the start of trial. (Id.
at ¶¶ 28, 32, 37, 38.) Regardless, those issues are for the state courts to resolve; this court’s job
does not entail reviewing the substantive decisions of state courts, but rather to consider the
preclusive effect of their final rulings, if any. Cf. Brown v. Bowman, 668 F.3d 437, 442 (7th Cir.
2012) (explaining that Rooker-Feldman provides that “no matter how erroneous or unconstitutional
the state court judgment may be, only the Supreme Court of the United States has jurisdiction to
review it” (citation omitted)). Accordingly, if there was a legal or factual mistake made before the
state trial court, that is for the Wisconsin Court of Appeals to determine.
                                                 5
Verdict (dkt. #28-5) 2.) However, Wilmington moved for -- and the state circuit court

granted -- judgment notwithstanding the verdict. In granting the motion, Judge Remington

explained that the Ayres’ claim was not cognizable under state law and the evidence did

not support the verdict or the damages award. The circuit court also denied the Ayres’

post-trial request to stay the foreclosure judgment and sheriff’s sale, entering final

judgment on the foreclosure on January 29 and on their counterclaims on March 13, 2018.

The Ayres appealed and that appeal is still pending.5

       On April 27, 2018, Selene paid the Ayres $50,368.97 ($15,000 damages award,

$35,000 in attorneys’ fees, and post-judgment interest) as satisfaction for the state-court

judgment. (State Ct. Satisfaction of J. (dkt. #28-9) 1.) While plaintiffs contend that

“[t]here is no evidence as to who tendered the payment” that simply is not the case. (See

Selene Check (dkt. #44-1) 1.)



    C. Similarity of Proceedings

       This case was filed on August 16, 2017, while the state-court proceedings were

ongoing.6 According to defendant, the claims and factual allegations in this case “are

virtually identical to [plaintiffs’] claims in the State Court Action,” while plaintiffs dispute

that characterization. (Def.’s Reply to Pls.’ Resp. to Def.’s PFOF (dkt. #42) ¶ 37.)            In

responding to defendant’s proposed findings of fact, plaintiffs attempt to distinguish




5
  The state-court appeal was submitted on the briefs to the Wisconsin Court of Appeals on
December 7, 2018. Unsurprisingly, the arguments made by the Ayres on appeal mirror some of
their procedural and evidentiary complaints here.

6
 Originally, plaintiff brought suit against Selene and Wells Fargo Bank, N.A. Wells Fargo has since
been dismissed under Rule 15(a). (See Oct. 18, 2018 Order (dkt. #34).)
                                                6
between the claims and allegations they made against Wilmington in the state court action

and those raised against Selene here, but they acknowledge that in the state court

proceedings their counsel informed the jury at least nine times about how “Selene is

Wilmington” or that “Wilmington acted through Selene.” (Def.’s Reply to Pls.’ Resp. to

Def.’s PFOF (dkt. #42) ¶ 44 (quoting examples).)7

       In her deposition, Alisha Ayres agreed that Selene’s conduct complained about here

was “the same conduct that [she] testified about in the state court action.” (Alisha Ayres

Dep. (dkt. #29) 135:6-11; see also id. at 133:1-9, 134:20-135:2.) Likewise, William Ayres

answered “I don’t believe so” when asked “To the extent that Alisha testified here today

that Selene's conduct underlying this action is the same conduct complained of in the state

court action with respect to Selene do you have any reason to disagree with her?” (William

Ayres Dep. (dkt. #28-14) 37:8-15.) Likewise, Alisha Ayres acknowledges that she “never

had direct contact with Wilmington concerning the loan modification.” (Alisha Ayres Dep.

(dkt. #29) 126:25-127:4.)



                                            OPINION

       Summary judgment is appropriate if the moving party establishes that: (1) “there is

no genuine dispute as to any material fact”; and (2) it “is entitled to judgment as a matter




7
  In fairness, plaintiffs’ attorney also referred to Wilmington on occasion as the party to be held
liable. (Def.’s Resp. to Pls.’ Add’l PFOF (dkt. #43) ¶ 23.) Defendant rightly counters, however,
that “a deliberate mischaracterization of the State Court proceedings” and worse, “in several cases,
information contrary to [statements relied upon by plaintiffs in their] proposed finding of fact is
replaced by ellipses.” (Def.’s Resp. to Pls.’ Add’l PFOF (dkt. #43) ¶ 23.) Defendant points to three
such examples. (Id. (identifying subparagraphs a, b, and d).) While some of plaintiffs’ examples do
focus on Wilmington (e.g., State Court Trial Tr. (dkt. #28-11) 34:19-20), others are selectively
quoted to omit references to Selene (e.g., id. at 25:25-26:3).
                                                 7
of law.” Fed. R. Civ. P. 56(a). In considering defendant’s motion, “[t]he evidence of

[plaintiffs as] the non-movant is to be believed, and all justifiable inferences are to be drawn

in [their] favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).



I. Claim Preclusion

       Federal courts give state court judgments “the same preclusive effect [they] would

receive under state law.” Wilhelm v. County of Milwaukee, 325 F.3d 843, 846 (7th Cir. 2003)

(citing Allen v. McCurry, 449 U.S. 90 (1980)); 28 U.S.C. § 1738. Under Wisconsin law,

claim preclusion provides that “a final judgment is conclusive in all subsequent actions

between the same parties [or their privies] as to all matters which were litigated or which

might have been litigated in the former proceedings.” Pasko v. City of Milwaukee, 2002 WI

33, ¶ 14, 252 Wis.2d 1, 14, 643 N.W.2d 72, 78 (2002) (alteration in original) (quoting

DePratt v. West Bend Mut. Ins. Co., 113 Wis.2d 306, 310, 334 N.W.2d 883 (1983)).8 Three

elements determine if claim preclusion applies: “(1) an identity between the parties or their

privies in the prior and present suits; (2) an identity between the causes of action in the

two suits; and (3) a final judgment on the merits in a court of competent jurisdiction.” Id.

(quoting Northern States Power, 189 Wis.2d at 551). The court also considers whether it

would be fair to apply claim preclusion. Pasko, 2002 WI 33, ¶ 22 (internal citations

omitted). The party seeking application of claim preclusion has the burden of establishing

its applicability. Id. at ¶ 16 (citing Alexopoulos v. Dakouras, 48 Wis.2d 32, 37, 179 N.W.2d



8
  Although the earlier nomenclature is stubborn among even Wisconsin courts, the Wisconsin
Supreme Court has formally replaced the terms “res judicata” and “collateral estoppel” with “claim
preclusion” and “issue preclusion,” respectively. Northern States Power v. Bugher, 189 Wis. 2d 541,
550, 525 N.W.2d 723, 727 (1995). This court will follow suit.

                                                8
836 (1970)). Here, defendant has met its burden.



    A. Privity

        Plaintiffs first contend that Selene has not established that it was in privity with

Wilmington in the state court action (Pls.’ Opp’n (dkt #35) 5-9), but that is contradicted

by the record. Privity examines whether the interests of a party to the first lawsuit align

with the interests of a nonparty, so that the nonparty’s interests were adequately

represented in the first action. Pasko, 2002 WI 33, at ¶ 18.9 For a nonparty to be in privity

with a party to suit, they “must have such absolute identity of interests that the party to

the earlier action represented the same legal interest as the non-party to that first action.”

Id. at ¶ 18 (internal citations omitted). When an entity “is so identified in interest with a

party to former litigation that [it] represents precisely the same legal right in respect to the

subject matter involved,” then privity exists. Id. at ¶ 16 (citing Hart Steel Co. v. Railroad

Supply Co., 244 U.S. 294, 298 (1917)).

        Here, Wilmington’s interests in the state court action aligned perfectly with Selene’s

interests.   Indeed, in the state court action, the Ayres’ counterclaims all concerned

complaints about how Wilmington handled their request for a loan modification, and as a

result, all of the complaints arose out of the actions of Selene as the loan service provider

standing in Wilmington’s shoes, so much so that a Selene representative had to appear for

the counterclaim defendant Wilmington to explain its conduct at trial. As Alisha Ayres

testified, Selene’s conduct complained about in this lawsuit was “the same conduct that


9
 In Pasko, the Wisconsin Supreme Court concluded that there was no privity because the interests
of the officer-plaintiffs from the first suit and the interests of the police-association-plaintiff in the
second were different. 2002 WI 33, ¶¶ 20-21.
                                                    9
[she] testified about in the state court action”; she even acknowledges never having “direct

contact with Wilmington concerning the loan modification.” (Alisha Ayres Dep. (dkt.

#29) 126:25-127:4, 135:6-11; see also id. at 133:1-9, 134:20-135:2.) Likewise, plaintiffs’

counsel repeatedly informed the state court jury that Selene’s actions gave rise to

Wilmington’s liability under RESPA and Wisconsin statutory and common law. (See e.g.,

State Ct. Trial Tr. (dkt. #28-11) 25:25-26:3 (“For your purposes and for the purposes of

the law, Selene is Wilmington. But internally, Selene is not Wilmington. Wilmington is

the boss.”); id. at 27:8-9 (“But what’s important for you, the jurors, is Selene Finance, and

because Selene Finance is Wilmington . . . .”); id. at 44:8-14 (“Now RESPA requires that

. . . the servicers exercise reasonable diligence in obtaining documents and information.

. . . . That’s up to you to decide was Selene reasonably diligent.”); id. at 45:4-9 (“Now

remember, Selene Finance is just the person Wilmington brought in. . . . They act through

their servicers[.]”).) Accordingly, the state court jury could only find Wilmington liable for

the Ayres’ counterclaims based on Selene’s conduct.

       As a result, Wilmington had an equal incentive to defend as Selene does here. This

alignment in interest prompted the Seventh Circuit to observe in Berry v. Wells Fargo Bank,

N.A., 865 F.3d 880 (7th Cir. 2017), that “[t]ypically, a mortgage servicer acts as the agent

of the mortgagee to effect collection of payments on the mortgage loan. Thus, it will be a

rare case in which those two parties are not perfectly identical with respect to successive

suits arising out of a single mortgage transaction.” Id. at 883 (quoting R.G. Financial Corp.

v. Vergara-Nuñez, 446 F.3d 178, 187 (1st Cir. 2006)) (finding privity between mortgage

servicer and mortgage holder where plaintiff articulated no reason to deviate from this

general rule). Given this absolute identity of interests in the state court action, Wilmington
                                              10
and Selene were in privity with each other, and this element of claim preclusion is easily

met here.



   B. Cause of Action

       To determine if two suits involve the same cause of action, Wisconsin has adopted

the transactional approach. Northern States Power, 189 Wis.2d at 553 (citing DePratt, 113

Wis.2d at 311-12). This “requires ‘the presentation in the action of all material relevant

to the transaction without artificial confinement to any substantive theory or kind of

relief.’” Id. at 555 (quoting DePratt, 113 Wis.2d at 311-12). Said another way, how many

possible theories are available to the plaintiff does not matter: “if they all arise from the

same factual underpinnings they must all be brought in the same action or be barred from

future consideration.” Id. The court examines the factual terms of a claim. Great Lakes

Trucking Co. v. Black, 165 Wis.2d 162, 169, 477 N.W.2d 65, 68 (Ct. App. 1991).

Accordingly, “if both suits arise from the same transaction, incident or factual situation,

[claim preclusion] generally will bar the second suit.” Northern States Power, 189 Wis.2d at

555 (alteration in original) (quoting Pliska v. City of Stevens Point, Wis., 823 F.2d 1168,

1172 (7th Cir. 1987)).

       Here, there can be no dispute that plaintiffs’ claims arise from the exact same set of

facts considered by the state jury in reviewing plaintiffs’ counterclaims. As discussed above,

plaintiffs’ claims are premised on actions of Selene as mortgage servicer, just as the state

court counterclaims against Wilmington under RESPA were premised on those same

actions. Cf. Great Lakes Trucking, 165 Wis.2d at 172 (explaining that because any possible

liability of the defendant in the first action came from the other defendant in the second

                                             11
action, the plaintiff “had a full and fair opportunity to raise and have determined the claims

against” the second defendant) (finding “identity of parties and causes of action” to estop

plaintiff from proceeding). Further, plaintiffs’ suit is an obvious attempt to get a second

bite at the apple: they were only successful on one of their claims in the state court action;

now they hope to bring all of those same claims again. Indeed, if they were to prevail here

on the three, already-rejected RESPA claim violations, that would be diametrically opposed

to the state court jury’s determination of no liability and effectively “nullify” the state court

judgment. Identity of causes of action is fully satisfied under the transactional approach.

       Even looking beyond the transactional approach to the causes of action, the legal

and factual overlap is stark.       Count I of both the complaint and the state-court

counterclaim allege a RESPA violation in the handling of the Ayres’ application for loan

modification:

                  Complaint                                State Court Counterclaim

 “In and after February 2016, defendants          “In and after February 2016, plaintiff failed
 failed to exercise reasonable diligence in the   to exercise reasonable diligence in the
 handling of loan modification applications       handling of loan modification applications
 submitted by the [Ayres].”10 (Compl. (dkt.       submitted by the defendants.” (State Ct.
 #1) ¶ 49.)                                       Countercl. (dkt. #28-4) ¶ 47.)

 “In and after February 2016 defendants           “Plaintiff in and after February 2016 failed
 failed to promptly review the Ayres’ loan        to promptly review the Ayres’ loan
 modification applications, failed to notify      modification application, failed to notify
 them of the completed application in the         them of the completed application in the
 time limits required by law, and failed to       time limits required by law, and failed to
 properly evaluate those applications.” (Id.      properly evaluate those applications.” (Id.
 ¶ 50.)                                           at ¶ 48.)




10
  The complaint concludes the allegation with “the defendants,” suggesting that the allegation was
directly copied from the state court counterclaim.
                                               12
Count II of the complaint here alleges a claim for intentional interference with contract

against Selene (and since-dismissed defendant Wells Fargo), while Count II of the state

court counterclaim alleged a breach of contract against Wilmington. Count III of both

documents allege violations of Wisconsin Statute § 244.77:

                 Complaint                               State Court Counterclaim

 “Defendants’ actions as alleged herein         “Plaintiffs’ actions as alleged herein violate
 violate section 224.77 as follows:             section 224.77 as follows:
 ***                                            ***
 c. Selene Finance’s failure to act with        b. Plaintiff’s failure to prepare and file a
 reasonable diligence in handling the May       stipulation to resolve the motion for relief
 2016 loan modification violates section        from stay, failure to prepare and file the
 224.77(l)(i), Wis. Stats.                      February 2016 streamline modification,
 d. Both defendants’ failure to act with        and failure to act with reasonable diligence
 reasonable diligence in handling the           in handling the May 2016 loan
 modifications, failure to comply with          modification violate section 224.77(l)(i),
 federal time limits on responding to           Wis. Stats.
 modifications, and failure to prepare and      c. Plaintiff’s failure to act with reasonable
 follow the stipulation to resolve the 2015     diligence in handling the modifications,
 motion for relief form stay violate sections   failure to comply with federal time limits
 224.77(l)(k) and (L), Wis. Stats.”             on responding to modifications, and failure
                                                to prepare and follow the stipulation to
 (Compl. (dkt. #1) ¶ 58.)                       resolve the 2015 motion for relief from stay
                                                violate sections 224.77(l)(k) and (L), Wis.
                                                Stats.”

                                                (State Ct. Countercl. (dkt. #28-4) ¶ 55.)


Accordingly, the identity of the cause of action as an element of claim preclusion is met

even under a non-transactional approach.



   C. Final Judgment

      Nor can there be a dispute that the state court action resulted in a final judgment.

(See State Ct. Special Verdict (dkt. #28-5) 1-2; St. Ct. J. (dkt. #28-12) 1; State Ct.

Satisfaction of J. (dkt. #28-9) 1.) Likewise, there can be no dispute that the judgment was
                                            13
issued by a court of competent jurisdiction.

       While plaintiffs contend that the state court judge “was unfamiliar with RESPA and

also unfamiliar with some of the rules of evidence on which the Ayres relied to help litigate

their case” (Pls.’ Opp’n (dkt. #35) 17), that does not impugn the state court’s jurisdiction.

State courts are courts of general jurisdiction. See Wilhelm v. County of Milwaukee, 325 F.3d

843, 847 (7th Cir. 2003) (“As the Court said in Nevada v. Hicks, 533 U.S. 353, 366, 121

S. Ct. 2304, 150 L.Ed.2d 398 (2001), ‘state courts of “‘general jurisdiction’” can adjudicate

cases invoking federal statutes . . . absent congressional specification to the contrary.’”); see

also Berry, 865 F.3d at 883 (“[I]f [plaintiff] was dissatisfied with the state court’s decision

or justifications, his remedy was to appeal, not to start over with a new suit.”). And, again,

it was the plaintiffs who chose to pursue their RESPA claims in state court. Accordingly,

this element is also met.



   D. Fairness

       Finally, the court considers the fairness of applying claim preclusion. Pasko, 2002

WI 33, ¶ 22 (internal citations omitted). Accordingly, “claim preclusion should be applied

so as not to deprive a party of a full and fair determination of an issue.” Id. (internal

citation omitted). As will be further elaborated in the discussion of issue preclusion, there

is nothing unfair about applying claim preclusion here. Plaintiffs already had their day in

state court, and they were partially successful to boot. As a result, plaintiffs were not only

given a full and fair hearing, but they have been fully compensated for Selene’s actions.

(See State Ct. Special Verdict (dkt. #28-5) 1-2; State Ct. Satisfaction of J. (dkt. #28-9) 1);

Selene Check (dkt. #44-1) 1.)

                                               14
II. Issue Preclusion

       Even if claim preclusion were not applicable here, at some point litigation over a

specific controversy must end. Masko v. City of Madison, 2003 WI App 124, ¶ 4, 263 Wis.2d

442, 447, 665 N.W.2d 391, 394 (citing Lindas v. Cady, 175 Wis.2d 270, 279, 499 N.W.2d

692 (Ct. App. 1993), aff’d as modified by 183 Wis.2d 547, 515 N.W.2d 458 (1994)). “Issue

preclusion refers to the effect of a judgment in foreclosing relitigation in a subsequent

action of an issue of law or fact that has already been litigated and decided in a prior

action.” Northern States Power, 189 Wis.2d at 550 (internal citation omitted). Application

of the doctrine of issue preclusion requires that: (a) the issue was “actually litigated” in

the earlier action; and (b) applying issue preclusion is fair.11 Masko, 2003 WI App 124, at

¶ 4 (citing Jensen v. Milwaukee Mut. Ins. Co., 204 Wis.2d 231, 237, 554 N.W.2d 232 (Ct.

App. 1996)). As with claim preclusion, the party seeking to apply issue preclusion bears

the burden of establishing its appropriateness. Id. at ¶ 4 (citing State ex rel. Flowers v. H &

SS Dept., 81 Wis.2d 376, 389, 260 N.W.2d 727 (1978)).




11
   When using issue preclusion against a nonparty to the prior action, privity or “sufficient identity
of interest with the party to the prior proceeding” must first be found. Masko, 2003 WI App 124,
at ¶ 5 (citing Paige K.B. v. Steven G.B., 226 Wis.2d 210, 594 N.W.2d 370 (1999)); but see In re
Paternity of Amber J.F., 205 Wis.2d 510, 518, 557 N.W.2d 84, 87 (Ct. App. 1996) (noting that
“recent decisions have discarded the mutuality requirement and adopted a more flexible approach
based on a ‘fundamental fairness’ analysis. . . . Therefore, unlike claim preclusion, issue preclusion
does not require an identity of parties.”). Here, however, defendant seeks to apply the doctrine
defensively to preclude a party to the prior lawsuit from relitigating legal and factual issues already
resolved in a prior state court action. See Crowall v. Heritage Mut. Ins. Co., 118 Wis.2d 120, 125,
346 N.W.2d 327, 330 (Ct. App. 1984) (holding that “the lack of mutuality of estoppel does not
preclude the use of collateral estoppel when it is asserted defensively to prevent a party from
relitigating an issue which has been conclusively resolved against that party in a prior case”). As
established above, defendant Selene is in privity with state-court defendant Wilmington, so the
court will not dwell on this point.
                                                 15
     A. Actually Litigated

        Before issue preclusion can apply, “one must have had a fair opportunity

procedurally, substantively and evidentially to litigate the issue.” Masko, 2003 WI App

124, at ¶ 15 (quoting Dane Cnty. v. Dane Cnty. Union Local 65, 210 Wis.2d 267, 278, 565

N.W.2d 540 (Ct. App. 1996)). The issue must have been “necessary to the outcome of

the first action,” and the party must have been motivated to prevail. In re Paternity of Amber

J.F., 205 Wis.2d at 517 (citing Northern States Power, 189 Wis.2d at 550).12 As noted

above, the success or failure of plaintiffs’ state court counterclaims against Wilmington

relied entirely on the actions of Selene, with those same actions forming the basis of their

claims in this suit, and plaintiffs had equal motivation to prevail, if not an even greater

motivation since they were seeking to further forestall, if not prevent, foreclosure of their

home.

        To be fair, the second cause of action alleged here an intentional interference with

contract, while the second counterclaim alleged a breach of contract. However, these

differences are overwhelmed by the factual and legal similarities between the claims.

(Compare Compl. (dkt. #1) ¶¶ 49-50 (alleging claim for RESPA violation based on a failure

to “exercise reasonable diligence in handling of loan modification applications”) with State

Ct. Answer (dkt. #28-4) ¶¶ 47-49 (same); compare Compl. (dkt. #1) ¶¶ 53-56 (alleging

claim for intentional interference with contract based on failures “interfer[ing] with the




12
   The Wisconsin Court of Appeals concluded that issue preclusion did not prevent Amber from
seeking to establish her paternity after her mother had failed to do the same. She was not a party
to her mother’s lawsuit and thus she could not have obtained review of that judgment; state law
changed between suits, creating a rebuttable presumption of paternity; and due process concerns
also weighed in favor of permitting her to proceed. 205 Wis.2d at 520-22.
                                               16
Ayres’ ability to comply with [three] contracts”: “the original note, the agreement to resolve

the second motion for relief from stay, and the February 2016 approved ‘streamline

modification’”) with State Ct. Answer (dkt. #28-4) ¶¶ 51-53 (alleging claim for breach of

contract caused by “fail[ure] to act in good faith, . . . to draft, file and comply with the

agreement to resolve the motion for relief from stay, and . . . to honor the February 2016

streamline modification”); compare Compl. (dkt. #1) ¶¶ 58-59 (alleging violation of Wis.

Stats. § 224.77 based on: (1) “a false, deceptive and misleading promise that influenced

the Ayres to their detriment”; (2) “failure to prepare and file” the February 2016 streamline

modification and a stipulation to resolve the motion; (3) failure to honor the streamline

modification; and “failure to act with reasonable diligence in handling the modifications,

failure to comply with federal time limits on responding to modifications, and failure to

prepare and follow the stipulation to resolve the 2015 motion for relief from stay”) with

State Ct. Answer (dkt. #28-4) ¶¶ 55-56 (same); see also Compl. (dkt. #1) ¶¶ 6-47; State

Ct. Answer (dkt. #28-4) ¶¶ 2-3, 5-43 (alleging same facts).)

       Even if these substantial similarities were not enough, the ultimate outcome of the

state lawsuit would be.13 Indeed, in motions after verdict, the state court judge found no

breach of contract, effectively barring plaintiffs from now claiming that Selene induced a

breach! As a result, plaintiffs already had their day in court and the jury awarded them a

partial victory and that judgment has already been satisfied. (Selene Check (dkt. #44-1)

1; State Ct. Satisfaction of J. (dkt. #28-9) 1.)


13
  In the unlikely event that plaintiffs were to prevail on appeal from the circuit court’s ruling of no
breach of contract, they could seek a reopening of the availability of tortious interference, although
plaintiffs’ claim against Selene for its conduct as a mortgage servicer may collapse by virtue of
Selene’s standing in Wilmington’s shoes or be otherwise privileged.
                                                 17
   B. Fundamental Fairness

       A court considering whether to apply issue preclusion considers five factors:

              (1) could the party against whom preclusion is sought, as
              matter of law, have obtained review of the judgment; (2) is the
              question one of law that involves two distinct claims or
              intervening contextual shifts in the law; (3) do significant
              differences in the quality or extensiveness of proceedings
              between the two courts warrant relitigation of the issue;
              (4) have the burdens of persuasion shifted such that the party
              seeking preclusion had a lower burden of persuasion in the first
              trial than in the second; or (5) are matters of public policy and
              individual circumstances involved that would render the
              application of collateral estoppel to be fundamentally unfair,
              including inadequate opportunity or incentive to obtain a full
              and fair adjudication in the initial action?

Masko, 2003 WI App 124 at ¶ 6 (quoting Michelle T. v. Crozier, 173 Wis.2d 681, 688-89,

495 N.W.2d 327 (1993)).

       All of these factors also weigh in favor of applying issue preclusion here. First, the

plaintiffs had every right to appeal the judgment in the state court action, and, in fact, did

so. (Not. of Appeal (dkt. #23-8) 1 (identifying judgments from January 29 and March 13,

2018 as those subject to the appeal).) Second, there was no shift in the law, nor are

plaintiffs’ claims “distinct” from the counterclaims they raised in the state court action.

Rather, as just discussed, the earlier counterclaims and the claims asserted here are legally

and factually practically the same.     Third, there are no significant differences in the

proceedings between the state and federal courts, particularly given the low threshold

established under Wisconsin law. See Masko, 2003 WI App 124, at ¶¶ 10-12 (concluding

differences between circuit court and municipal court -- including both the lack of counsel

and lack of a jury in the municipal proceeding -- were insufficient to require relitigation in



                                             18
circuit court).14 Fourth, the Ayres faced the same burden of proving their counterclaims in

the state court as they do proving those same claims here. Finally, no special circumstances

or public policy would make issue preclusion unfair here.

       At most, plaintiffs advance the confusing and meritless argument that if issue

preclusion applies, then “Selene, like Wilmington, must be found to have violated RESPA,”

and because “the Ayres cannot collect more than one set of damages, adopting Selene’s

issue preclusion argument would require this Court to find that Selene is liable for at least

one violation of RESPA, setting the matter for a trial on damages.” (Pls.’ Opp’n (dkt. #35)

16.) As an initial matter, the argument turns the very purpose of claim and issue preclusion

on its head by essentially arguing these doctrines could not possibly preclude a party from

relitigating claims over again. Further, plaintiffs concede they “cannot collect more than

one set of damages,” (id.), which they already have (see Selene Check (dkt. #44-1) 1; State

Ct. Satisfaction of J. (dkt. #28-9) 1). Accordingly, both claim and issue preclusion apply,

since to hold otherwise would not just result in the possibility of inconsistent jury verdicts

on the same legal and factual issues and fail to defer to final resolution of the state courts,

but would allow plaintiffs to recover twice for the same injury.15



III. Right to Federal Forum

       Finally, notwithstanding this seemingly straightforward result under Wisconsin’s

claim and issue preclusion laws, and the Full Faith and Credit Clause of the United States


14
   Plaintiffs complain about the state court’s denial of their request to review certain documents,
but that concern is currently subject to the state court appeal, not evidence of fundamental
unfairness.
15
   If anything, plaintiffs’ argument identifies a possible issue of allocation of responsibility for
plaintiffs’ damages between Wilmington and Selene, not a basis for double recovery by plaintiffs.
                                                19
Constitution, plaintiffs essentially argue that they should not “be forced, by Wilmington, to

litigate their claims against Selene, in state court” because “Wisconsin does not have a

compulsory counterclaim rule.” (Pls.’ Opp’n (dkt. #35) 11-12 (emphasis in original).)

Rather, the counterclaims are only compulsory “if the judgment in the second action would

nullify the judgment or impair rights established in the first action.” (Id.) Even though

plaintiffs are correct regarding the common-law compulsory counterclaim rule, that does

not get them very far under Wisconsin law:

               The common-law compulsory counterclaim rule is a narrow
               exception to the general rule of permissive counterclaims. It
               operates to protect the integrity of judgments from collateral
               attack by precluding a defendant in the first action from
               commencing a second action that will nullify the first judgment
               or impair rights established in the first action.

Wickenhauser v. Lehtinen, 2007 WI 82, ¶ 26, 302 Wis.2d 41, 60, 734 N.W.2d 855, 865

(citing Kevin M. Clermont, Common-Law Compulsory Counterclaim Rule: Creating Effective and

Elegant Res Judicata Doctrine, 79 Notre Dame L. Rev. 1745 (2004)).16

       The compulsory counterclaim rule applies where all elements of claim preclusion

are met and a successful second suit would either impair rights established in the first

action or nullify the first action’s judgment. Id. at ¶ 27. But, here, just as Judge Remington

found in state circuit court, his entry of a judgment of foreclosure did not impair or nullify

claims against Wilmington in the servicing of the loans. For that reason, the outcome here




16
  While the Wisconsin Supreme Court concluded in Wickenhauser that the three elements of claim
preclusion were present, the compulsory counterclaim rule did not bar the second suit because the
“second action does not nullify the first judgment or impair any rights established in that action.
In the first action, the Wickenhausers were successful in their affirmative defense based on fraud.
This action for damages is based on the same fraud that was proven in the first action.” 2007 WI
82, ¶¶ 31, 38.
                                               20
does not broadly “require a person being sued not only to assert certain counterclaims

against the plaintiff, but also to assert related claims against any nonparty who is in privity

with the plaintiff.” Sheth v. Premierbank, No. 15-cv-315-bbc, 2016 WL 4523937, at *10

(W.D. Wis. Aug. 22, 2016). Rather, the counterclaims plaintiffs brought in the state court

action and the claims asserted here are practically the same. Having chosen to assert those

counterclaims, rather than simply asserting affirmative defenses, plaintiffs chose the state

court as the forum to litigate their claims.



                                           ORDER

       IT IS ORDERED that:

       1) Defendant’s motion for summary judgment (dkt. #25) is GRANTED.

       2) The clerk of court is directed to ENTER judgment and CLOSE this case.

       Entered this 17th day of December, 2018.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                               21
